WICKERSHAM, District Judge.
Since it is admitted that Valdez is a regularly incorporated town, it follows that the office of a councilman is a de jure office. Norton v. Shelby Co., 118 U. S. 425, 6 Sup. Ct. 1121, 30 L. Ed. 178. The acts of the defendant councilmen'are admittedly legal if performed by those legally elected. There are no other persons claiming the offices. The incumbrances are in possession of them, and all the insignia belonging thereto, and acting under .color of right in relation to matters peculiarly within the jurisdiction of town councilmen. It follows that at the time they *134passed the ordinance and made the appointment complained of the defendant councilmen were de facto officers occupying de jure offices. It is the settled law in all courts superior to this that “the acts of an officer de facto, although his title may be bad, are valid so far as they concern the public or the rights of third persons who have an interest in the things done.” Ralls Co. v. Douglass, 105 U. S. 728, 26 L. Ed. 957; Cocke v. Halsey, 16 Pet. 71, 10 L. Ed. 891; Norton v. Shelby Co., supra; Hussey v. Smith, 99 U. S. 20, 25 L. Ed. 314. The acts of a de facto officer cannot be attacked collaterally as invalid, but only in a direct proceeding by the proper authority. The acts of such officer are held to be valid because the public good requires it. The principle wrongs no one. A different rule would be a source of serious and lasting evils.
The Statutes of Alaska provide a plain, speedy, and adequate remedy at law for challenging the title of an officer to his seat upon the information of the United States District Attorney, or upon the relation of a private party against the alleged usurper.' Section 340 of the Code of Civil Procedure. Until such direct attack is successful, the court will sustain the acts of a de facto officer. The injunction will be denied.